Citation Nr: 9919344	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease claimed as secondary to service-connected anxiety 
neurosis for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Chapter 35 benefits (Survivors' and 
Dependents' Educational Assistance) based on a grant of 
service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945 and from December 1946 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
a heart disability secondary to service-connected anxiety 
neurosis for purposes of accrued benefits, and denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility to Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.

The appellant has also made a claim for aggravation of the 
veteran's nonservice-connected arteriosclerotic heart disease 
by his service-connected anxiety neurosis.  In view of the 
guidance of Allen  v. Brown, 7 Vet. App. 439 (1995) (holding 
that service connection is warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury), the appellant's 
secondary service connection claim is taken to include 
consideration of aggravation for the nonservice-connected 
cardiovascular disability.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claims.

2.  In October 1992, the veteran filed a claim for 
entitlement to service connection for a heart disability 
secondary to service-connected anxiety neurosis.  In August 
1996, the Board remanded the veteran's claim for further 
development.

3.  Prior to the completion of the Remand, the veteran died 
on February [redacted] 1997, at the age of 81.

4.  According to the Certificate of Death, his immediate 
cause of death was listed as probable myocardial infarct due 
to severe coronary artery disease as a consequence of 
arteriosclerotic cardiovascular disease.

5.  In March 1997, the appellant's, the veteran's widow, 
filed a claim for accrued benefits, cause of death, and 
eligibility for Chapter 35 benefits.  

6.  At the time of the veteran's death, service connection 
had been established for anxiety neurosis at 50 percent 
disabling, hemorrhoidectomy at 0 percent disabling, and 
healed scars of the cheek, nose, and left ear, at 0 percent 
disabling.  However, service connection was not in effect for 
a cardiovascular disorder and had previously been denied on a 
direct basis.

7.  Cardiovascular disease was not demonstrated during 
service nor was it shown within one year following separation 
from service.

8.  The disorder implicated in the veteran's death had its 
onset long after service and was unrelated to service or 
incident thereof.

9.  No evidence has been submitted other than the appellant's 
allegations indicating that the cause of the veteran's death 
was related to active duty service.

10.  The appellant has not presented competent evidence of a 
relationship between the veteran's service connected anxiety 
neurosis and arteriosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not proximately due to, 
the result of, or aggravated by a service-connected anxiety 
disorder for purposes of accrued benefits.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1998).

3.  A well-grounded claim for service connection for the 
cause of the veteran's death has not been presented; 
eligibility for Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death is 
not demonstrated.  38 U.S.C.A. §§ 1310, 5107, 3501 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.312, 3.807 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen  v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1998).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

II.  Factual Background 

Service connection for cardiovascular disease on a direct 
service-connected basis was denied by Board decision dated in 
August 1989.  The veteran died in February 1997, with the 
cause of death listed on the Death Certificate as probably 
myocardial infarct due to severe coronary artery disease as a 
consequence of arteriosclerotic cardiovascular disease.  The 
appellant, the veteran's widow, contends, in essence, that 
the veteran's service-connected anxiety disability caused or 
aggravated his cardiovascular disease.  As his 
neuropsychiatric disability was service connected, she thus 
argues that his cardiovascular disease as a result of the 
anxiety neurosis should be similarly service connected.  She 
also maintains that she is entitled to service connection for 
the cause of the veteran's death because his anxiety 
disability was related to his cardiovascular disease.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic 
cardiovascular disease.  The Board notes a June 1953 
treatment record indicating that the veteran complained of, 
among other things, pain in the chest.  However, it was 
mentioned in connection with neuropsychiatric problems the 
veteran was experiencing at the time and it was noted that he 
had strong hypochondrial tendencies, including a painful 
xiphoid process (breast bone).  He again complained of chest 
pain in October 1956 after minor surgery on his face.  An 
electrocardiogram (EKG) was negative at that time.  There was 
no further evidence of chest pain and an EKG report dated in 
1960 was also negative.  The June 1963 retirement physical 
showed a normal clinical evaluation of the veteran's heart, 
lungs, chest, and vascular system.  

Post service medical records reveal no cardiovascular 
symptomatology for many years after service.  Eventually, the 
veteran was treated in mid-1985 for a six month history of 
exertional angina and subsequently underwent a coronary 
artery bypass graft procedure in July 1985.  At the time of 
his initial treatment for cardiovascular disease, none of the 
medical examiners attributed his heart disease to service or 
indicate that the veteran was anxious or nervous.  Although a 
history of a "nervous condition" was noted in April and May 
1985, there does not appear to have been regular psychiatric 
treatment and the veteran was apparently not on any 
psychiatric medications.  Additional private and VA clinical 
records show on-going treatment for cardiovascular disease.

In a November 1989 VA examination report, the veteran related 
a history of cardiovascular disease and by-pass surgery.  He 
indicated that it used to be closely associated with his 
severe nervousness and his elements of fear and phobia from 
time to time but that he no longer felt like death was 
imminent.  He reported nervous breakdowns in service and 
problems with his back since 1953.  He stated that he had 
back and chest problems for years particularly when under 
stress.  The examiner concluded that the veteran's true 
diagnosis was obsessive compulsive neurosis.  With respect to 
the veteran's coronary artery disease, the examiner opined 
that the veteran's obsessive compulsive, chronic, severe 
neurosis had definite contributions to the coronary artery 
disease and coronary attacks.  He noted as an aside that the 
veteran also appeared to have early elements of organicity in 
his mental status as he had mild tremors, and mild impairment 
in recollection and concentration.  An October 1990 Social 
Work note indicates that he was obviously anxious with 
tremors and gradually relaxed as the session went on.

In October 1992, the veteran filed a claim for entitlement to 
service connection for heart attacks due to stress.  In an 
August 1993 VA heart examination report, the veteran related 
that he had two nervous breakdowns in service and was 
service-connected for his nervous condition.  He reported 
having a coronary artery bypass graft in 1985, following a 
heart attack, and two additional small heart attacks in 1986.  
He had had no other problems with his heart the prior seven 
years and his only medication was Ecotrin.  After a physical 
examination, the final diagnoses were status post coronary 
artery bypass graft in 1985 with cardiovascular disease, with 
an etiology of coronary atherosclerosis, and a service-
connected disability from a nervous condition.

In an August 1993 VA mental disorders examination report, the 
veteran indicated that he had two nervous breakdowns, two 
heart attacks, and triple bypass surgery.  He was not under 
psychiatric treatment and was on no psychiatric medication.  
He related that he had developed a sharp pain in his left hip 
and this could probably bring on emotional trouble.  He 
reported that in 1989 he was having trouble with stuttering 
speech, tension, and anxiety.  He was placed on Xanax.  He 
indicated that his wife said he was a perfectionist, certain 
things tended to upset him, he had a certain amount of 
chronic nervous tension most of the time, he had difficulty 
getting up in front of the public, and he tended to be 
forgetful with the least little tension.  After a mental 
status examination, the final diagnosis was anxiety neurosis, 
chronic, manifested by nervous tension and tendency to phobic 
anxiety.

In a September 1994 Mental Hygiene clinic note, the examiner 
remarked that he had originally seen the veteran in 1987, 
when the veteran was being treated for anxiety.  The examiner 
remarked that the veteran's cardiovascular difficulties had 
caused him to feel greater anxiety and he was being treated 
with medication.  In an August 1996 outpatient Mental Health 
clinic note, the examiner remarked that the veteran's anxiety 
disorder had become "much worse" after the heart attacks 
and that the veteran had become more irritable and less able 
to concentrate and follow through.  The examiner noted that 
the veteran was 50 percent service connected for neurosis, 
which had been aggravated by the cardiac troubles.  
Medications included Xanax and Zoloft.  

In a September 1996 outpatient clinic note, the examiner 
related that the appellant visited her and requested a 
statement about how the veteran's anxiety was effecting his 
heart disease and how his heart disease effected his anxiety 
disorder.  The examiner remarked that the veteran had 
coronary artery disease with episodes of smothering and chest 
tightness that represented angina even though he did not have 
true pain.  Because he had a significant degree of anxiety, 
he tended to have this angina more frequently.  The examiner 
discussed the situation with the appellant and told her that, 
of course, the anxiety did not cause any of the coronary 
artery disease or the blockage; however, the veteran had 
increasing symptoms of his heart disease because of the 
underlying anxiety.  The examiner also reflected that the 
veteran's coronary artery disease worsened his anxiety 
disorder since he was overly concerned about that.  The 
examiner noted that the chart was not available for review 
but that the veteran had had coronary artery bypass grafting 
in 1985 and that certainly his anxiety disorder predated 
that.  She noted that he had had increasing problems with his 
health based on a combination of both his anxiety and heart 
disease.  She concluded that she was making the report 
available to the appellant and the service representative as 
they continued to explore further ways for the veteran to 
receive disability.

As part of the Board's remand of the veteran's claim for 
secondary service connection, the claims file was directed to 
a cardiologist in order to provide an opinion as to the 
connection between the veteran's service-connected anxiety 
disorder and his cardiovascular disease.  In a September 1996 
consultation note, the cardiologist indicated that the 
veteran had significant cardiomyopathy but he did not know 
the veteran, was not a psychiatrist, and could not even 
conjecture whether the anxiety disorder was made worse by the 
cardiovascular disease.  He commented that coronary artery 
disease was a multifactorial disease and anxiety could be a 
contributing factor.  However, he concluded that other 
factors, including smoking, male sex, abnormal serum 
cholesterol, and a family history were more important 
factors.  

In a January 1997 Mental Health noted, the veteran was 
reported to be alert and oriented.  The examiner remarked 
that the veteran was depressed and had had considerable 
difficulty with his left leg and was going to need a knee 
replacement.  He and his wife reported feelings of 
strangeness and confusion, which the examiner noted was 
consistent with transient ischemic attacks.  Medications 
included Xanax as needed for severe anxiety episodes and 
sertraline.  The examiner remarked that the veteran's 
disability was quite apparent and the combination of medical 
conditions and anxiety disorder limited his capacity for 
social activities and general abilities.  In February 1997, 
the veteran died while undergoing a cardiac catheterization.

In March 1997, the appellant filed her claims.  In response, 
the RO attempted to obtain an opinion as to whether the 
veteran's nonservice-connected heart condition was 
proximately due to the service-connected anxiety neurosis.  
In a June 1997 report, the Chief of Psychiatry Service 
indicated that he had reviewed the veteran's medical records 
and found a long, severe history of coronary artery disease 
with a coronary artery bypass over ten years previously.  He 
noted the January 1997 Mental Health note which had found the 
veteran disabled from his medical conditions and anxiety 
disorder.  As to the question of whether the veteran's 
coronary artery disease was a result of the anxiety disorder 
or how much the anxiety contributed to the coronary artery 
disease, he remarked that it was impossible to ascertain.  
The examiner acknowledged that both anxiety and depression 
could be factors contributing to heart disease.  He further 
observed that anxiety and depression could occur secondary to 
heart disease and multifactorial etiology was possible.  He 
conceded that in many cases it was impossible to determine 
which factors contributed most to the disease.  However, he 
reflected that factors which were more important than anxiety 
included smoking, male sex, abnormal serum cholesterol, 
positive family history, and advanced age.  In conclusion, he 
opined that it could not be conclusively stated that the 
veteran's anxiety disorder caused his coronary artery disease 
but it may have contributed to some unknown degree.

In a September 1997 letter, Russell S. Fileccia, M.D., then 
in private practice, indicated that he had treated the 
veteran from July 1994 to June 1996 at the VA cardiology 
clinic and knew him well.  Dr. Fileccia remarked that the 
veteran had severe coronary artery disease and a psychiatric 
illness which included depression and an anxiety disorder 
treated with Ativan.  Dr. Fileccia stressed that it was well 
known that traumatic events, mental anguish, and emotional 
stress caused hormonal changes in the body which lead to 
increases in angina and worsening heart symptoms.  He 
referenced studies which demonstrated that patients under 
emotional stress showed worsening myocardial ischemia.  It 
was also felt that chronic emotional stress, like Type A 
personalities, may accelerate underlying atherosclerosis.  He 
maintained that the veteran had emotional and mental stress 
due to his underlying nervous condition and that the 
veteran's symptoms of angina were worsened by the veteran's 
chronic emotionally stressed state.  He opined that the 
veteran's increased anginal symptoms lead to his left heart 
catheterization and ultimately to his death.  He concluded 
that one could not down play the role of emotional stress on 
the heart and coronary physiology to either cause or worsen 
an underlying heart disease and stressed that the veteran's 
emotional state played a role in his underlying heart 
disease.

At a December 1997 personal hearing, the appellant testified 
that the veteran had had anxiety and depression for their 
entire 32 year marriage.  She indicated that he had a spell 
with his heart in the late 1970s but the doctors could not 
find anything wrong.  Then, in 1985, he developed shortness 
of breath and was hospitalized.  She related that he was also 
having problems with increased anxiety from the late 1970s to 
1985.  She reflected that he felt more nervous toward the end 
of his life and it made him anxious to even go to the 
hospital.  She remarked that during the last six months, he 
had panic attacks, could not be around crowds, could not hear 
about plane crashes, and did not like her being away from 
him.  It was her opinion that the continuous stress upon his 
body contributed to the deterioration of his heart.

Upon further questioning, the appellant indicated that the 
veteran died while undergoing a heart catheterization.  She 
was told that he complained of shortness of breath during the 
procedure, was intubated, and had heart massage and 
electroshock but could not be revived.  Her son testified 
that the veteran's spells had gotten worse and lasted longer 
over the last year.  He indicated that the veteran was worn 
out by stress, could not remember things, and did not like 
things changed on the spur of the moment.  

III.  Entitlement to Service Connection for a Cardiovascular 
Disease Secondary to Service-Connected Anxiety Neurosis for 
Purposes of Accrued Benefits

As noted above, secondary service connection may be granted 
when a disability is due to, the result of, or aggravated by 
a service-connected disability.  The specific issue before 
the Board with respect to the appellant's secondary claim is 
whether the veteran's service-connected anxiety neurosis 
caused or aggravated his nonservice-connected cardiovascular 
disability.  The appellant maintains that a relationship 
between the two exists and service connection is thus 
warranted for purposes of accrued benefits.  

The Board has carefully considered the medical reports 
referenced by the appellant which seem best to support her 
claim.  Specifically, a November 1989 VA examination report 
related that the veteran's neuropsychiatric disability made a 
definite contribution to the veteran's heart disease, and a 
September 1997 letter from Dr. Fileccia, a former VA 
physician in private practice, who indicated that the 
veteran's symptoms of angina were worsened by the veteran's 
chronic emotionally stressed state.  First, the Board 
observes that these opinions are not necessarily dispositive 
of the Board's inquiry.  See Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  Next, the Board notes that the November 1989 
examination was undertaken for the purpose of establishing 
the degree of disability caused by the veteran's 
neuropsychiatric disorder.  The examiner did not directly 
address the issue of whether the veteran's neuropsychiatric 
disorder caused or aggravated the service-connected 
cardiovascular disease.  

Moreover, Dr. Fileccia's letter stressed that there was an 
increase in the veteran's cardiac symptoms and that the 
neuropsychiatric disability played a role, he did not 
indicate that the neuropsychiatric disorder actually caused 
the veteran's cardiovascular disease.  Dr. Fileccia also 
discussed, in general terms, the effect of stress on the 
heart and opined that one could not down play the role of 
emotional stress on the heart and coronary physiology.  
However, that statement disclosed no opinion regarding the 
etiology of the veteran's cardiovascular disease.  See 
Winsett v. West, 11 Vet. App. 420 (1998).  Further, the Board 
reviewed Dr. Fileccia's four notes associated with the claims 
file covering the period from 1994-1996, during the time he 
was seeing the veteran in the cardiology clinic, and there 
was no indication in his contemporaneous notes to reflect a 
connection between the veteran's neuropsychiatric disorder 
and the veteran's cardiovascular disease.  In fact, it 
appears that the veteran was seen in the cardiology clinic 
approximately every six to eight months during those two 
years and Dr. Fileccia never mentioned the veteran's 
neuropsychiatric disorder during any of the visits.  Thus, 
the Board finds Dr. Fileccia's statements less probative.

The Board is also compelled to find the November 1989 
examination and September 1997 letter less persuasive because 
no other medical examiners have indicated that the veteran's 
neuropsychiatric disability caused or aggravated his 
underlying cardiovascular pathology.  In fact, one VA 
examination report relates that the veteran's cardiovascular 
disease was caused by coronary atherosclerosis, and two 
related that it was impossible to ascertain but indicated 
that factors other than anxiety were more important.  
Specifically, in a June 1997 report, the Chief of Psychiatry 
Services indicated that anxiety and depression "could be" 
factors contributing to heart disease but observed that 
anxiety and depression could occur secondary to heart 
disease.  This view is supported by a fair reading of the 
outpatient treatment records suggesting that the 
cardiovascular disease was causing an increase in the 
neuropsychiatric symptomatology, rather than the other way 
around.  For example, in a September 1994 Mental Health 
clinic note, the examiner remarked that the veteran's 
cardiovascular difficulties had caused him to feel greater 
anxiety.  In an August 1996 Mental Health clinic note, the 
examiner related that the veteran's anxiety disorder had 
become "much worse" after his heart attacks.

In a September 1996 clinic note, the appellant had apparently 
approached the veteran's then-treating physician about how 
the veteran's anxiety was effecting his heart disease.  In a 
fairly detailed note, the examiner indicated that she told 
the appellant that anxiety did not cause the coronary artery 
disease or blockage but that his anxiety did tend to increase 
his symptoms of angina.  This examiner also suggested that 
the veteran's coronary artery disease had worsened his 
anxiety disorder, rather than the other way around.  The 
Board finds this notation particularly persuasive as it 
focused on the critical inquiry of this appeal; that is, 
whether the veteran's cardiovascular disease was caused or 
aggravated by his service-connected neuropsychiatric 
disability.

While the evidence is uncontroverted that the veteran had 
serious cardiovascular disease and a neuropsychiatric 
disability, and that there was a relationship between the 
two, the Board finds that the neuropsychiatric disability did 
not actually cause the coronary artery disease.  In addition, 
although the veteran's neuropsychiatric disability may have 
worsened the veteran's angina, it did not, in fact, aggravate 
the underlying cardiovascular pathology.  Therefore, the 
Board finds the evidence more suggestive that the veteran's 
cardiovascular disease caused an increase in his 
neuropsychiatric disability, rather than the other way 
around.  Parenthetically, the Board notes that this was 
apparently recognized by the RO as his anxiety neurosis was 
increased to 50 percent disabling by rating decision dated in 
September 1993 and made effective to October 1992, the date 
the veteran filed his claim for secondary service connection.

The Board has considered the appellant's statements and sworn 
testimony that the veteran's cardiovascular disease was the 
result of his service-connected anxiety neurosis.  However, 
her statements and testimony do not provide a basis for 
establishing a relationship between the veteran's service-
connected neuropsychiatric disability and his cardiovascular 
disease.  The appellant lacks the medical expertise to offer 
an opinion as to evidence of a diagnosis, date of onset, or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim for service connection for cardiovascular disease 
secondary to service-connected anxiety neurosis.


IV.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

In the alternative, the appellant asserts that the veteran's 
cardiovascular disease was incurred in or aggravated by 
active duty service and that it then either caused or 
contributed substantially or materially to cause his death.  
As noted previously, the veteran's claim for cardiovascular 
disease on a direct basis was denied by Board decision dated 
in August 1989.  A review of the relevant clinical evidence 
of record, including the service medical records and 
treatment records, does not contain any evidence which would 
lead to a conclusion that service connection for the 
veteran's cardiovascular disease is warranted.  In this 
regard, the service medical records do not contain findings 
indicative of a chronic cardiovascular disability.  
Specifically, although the veteran reported complaints of 
pain in the chest during service it appeared to be related to 
his neuropsychiatric disorder and/or had a hypochondrial 
overlay.  In addition, at the time of service retirement 
there was no evidence of organic pathology of the heart and 
in-service EKG's were reported as normal.  

Further, there is no evidence of treatment for any heart 
disease until 1985, over 20 years after service separation.  
At that time, the veteran was treated for a coronary 
occlusion and underwent cardiac bypass grafting.  According 
to the appellant's own testimony, the veteran had a "spell" 
with his heart in the late 1970s, but nothing was found.  
Even assuming his symptoms were cardiovascular-related, 
although there are no records of treatment associated with 
the claims file, it would date the veteran's heart problems 
to more than ten years after service separation.  
Nonetheless, from 1985 until the time of his death in 1997, 
the medical records show on-going treatment for 
cardiovascular disease but, significantly, none of the 
medical examiners attributed his heart disease to his active 
service, nor did they indicate evidence that it was of long 
standing duration.

The Board must point out that the cardiovascular disease 
which caused the veteran's death was not clinically indicated 
during service, nor was it demonstrated to be present to any 
degree within one year following separation from service.  
While the Board has considered the contention of the 
appellant that the veteran should have been service connected 
for cardiovascular disease, such lay hypothesizing as to 
matters requiring medical expertise, in the absence of any 
independent supporting clinical evidence from a physician or 
other medical professional, cannot constitute evidence to 
make a claim well grounded.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision, the statement of the case, and the 
supplemental statement of the case.  The discussion above 
informs her of the types of evidence lacking, which she 
should submit for well grounded claim.  Moreover, it has not 
been shown that any other records, if available, would serve 
to make the claim well-grounded.

Although the RO did not specifically state that it denied the 
veteran's claim for cause of death on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as her arguments concerning the merits of the 
claim included, at least by inference, the argument that 
sufficient evidence to establish a well-grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

V.  Entitlement to Chapter 35 Benefits Based on a Grant of 
Service Connection for the Cause of the Veteran's Death

For the purposes of entitlement to Survivors' and Dependents' 
Educational Assistance (Chapter 35) benefits, the surviving 
spouse of a veteran or serviceperson will have basic 
eligibility if the following conditions are met: If the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability; or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or died as a result of a service-
connected disability; or (if a serviceperson) is on active 
duty as a member of the Armed Forces and now is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign Government or power.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.807 (1998).  In this 
case, the veteran's surviving spouse, has limited her claim 
for eligibility for Chapter 35 benefits based on a contention 
that the veteran died as a result of a service-connected 
disability, this decision will not address any of the other 
bases for eligibility for such benefits.  It is not alleged 
or shown that there is an additional ground for eligibility 
for these benefits.

As the claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded, her claim 
for entitlement to Chapter 35 benefits based on a grant of 
entitlement to service connection for the cause of the 
veteran's death must also be denied.



ORDER

Entitlement to service connection for a heart disability 
secondary to service-connected anxiety neurosis for purposes 
of accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.

Entitlement to Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death is 
denied on the basis that the claim is not well grounded.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeal

 


